Case: 11-40395     Document: 00511700328         Page: 1     Date Filed: 12/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 19, 2011
                                     No. 11-40395
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

KENNETH WAYNE MENARD, SR.,

                                                  Plaintiff-Appellant

v.

CHARLES WAGNER, Brazoria County Sheriff; BENNETT, Nurse Ms. “B”; MS.
TAYLOR, County Jail Doctor,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                               USDC No. 3:09-CV-8


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Kenneth Wayne Menard, Sr., Texas prisoner # 724683, appeals the district
court’s grant of summary judgment in favor of the defendants, holding them
protected by qualified immunity from his civil rights suit. Menard alleged that
the defendants were deliberately indifferent to his serious medical needs in that
they did not provide adequate treatment for his injured elbow. We AFFIRM.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40395    Document: 00511700328      Page: 2   Date Filed: 12/19/2011

                                  No. 11-40395

      We review the grant of a motion for summary judgment de novo, applying
the same standards as the district court. Hill v. Carroll Cnty., Miss., 587 F.3d
230, 233 (5th Cir. 2009). “The court shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).
      “Qualified immunity protects government officials ‘from liability for civil
damages insofar as their conduct does not violate clearly established statutory
or constitutional rights of which a reasonable person would have known.’” Lytle
v. Bexar Cnty., Tex., 560 F.3d 404, 409 (5th Cir. 2009) (quoting Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982)). We consider “whether, taking the facts in
the light most favorable to the plaintiff, the officer’s alleged conduct violated a
constitutional right.” Id. at 410 (citing Saucier v. Katz, 533 U.S. 194, 201
(2001)).
      The record shows that the defendants did not act with indifference to
Menard’s serious medical needs. See Domino v. Texas Dep’t of Criminal Justice,
239 F.3d 752, 756 (5th Cir. 2001). Menard was seen by medical personnel and
given pain medication and palliative treatment. X-rays were ordered. See
Banuelos v. McFarland, 41 F.3d 232, 235 (5th Cir. 1995). Menard disagrees with
his treatment, but that is insufficient to establish deliberate indifference. See
Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006). Menard has not shown
that the defendants violated a constitutional right. Therefore, he fails to show
that the defendants were not entitled to qualified immunity. See Lytle, 560 F.3d
at 410.
      As Menard has not shown exceptional circumstances, we reject his request
for appointment of counsel. See Cooper v. Sheriff, Lubbock Cnty., Tex., 929 F.2d
1078, 1084 (5th Cir. 1991). His motion to supplement the record is also denied.
      AFFIRMED; MOTIONS DENIED.




                                        2